DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a.   During the interview, Applicant’s representative discussed the claims, the alleged interpretation under 35 U.S.C. § 112(f), and the rejection under 35 U.S.C. § 112(a). The Examiner stated that he will withdraw the interpretation under 35 U.S.C. § 112(f) and the rejection under 35 U.S.C. § 112(a).

a.  (Examiner’s response) In regards to the U.S.C 112 (f) interpretation, after further consideration Examiner submits the term “device” will be interpreted under 112 (f).  Examiner notes 2181 (1) recites sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.   Examiner agrees with applicant’s arguments regarding the U.S.C 112 (a) rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, by a device” “performing, by the device” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the device may include one or more memories and one or more processors (0003, lines
1-2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Claims 21-40 are allowed.  The examiner acknowledges the Applicant’s arguments filed 4/22/22 have overcome the rejections and/or objections set forth in the office action mailed 1/24/22. The following is an examiner’s statement of reasons for allowance: 
	
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “performing, by the device, one or more spectroscopic determinations based on determining that the unknown sample is not included in the no-match class; determining, by the device and based on performing the one or more spectroscopic determinations, a classification failure or a classification success for the unknown sample”, in combination with the rest of the limitations of claim 21.

As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determine that an unknown sample is not included in a no-match class relating to at least one of at least one material that is not of interest or a baseline spectroscopic measurement; perform one or more spectroscopic determinations based on determining that the unknown sample is not included in the no-match class”, in combination with the rest of the limitations of claim 30.

As to claim 36, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determine that an unknown sample is not included in a no-match class; perform one or more spectroscopic determinations based on determining that the unknown sample is not included in the no-match class;”, in combination with the rest of the limitations of claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877